 

Exhibit 10.3 

 

Agreement for Equity Transfer and Capital Increase

 

between

 

Xiamen Jiupai Yuanjiang New Power Equity Investment Funds Partnership (Limited
Partnership)

 

and

 

Huizhou Yipeng Energy Technology Co., Ltd.

 

 

Place: Xiamen, Fujian

Date: May 5, 2017

 

 

 

 

Contents

Interpretation and Definition 2 Article 1 Investment Prerequisites 3 Article 2
Pricing Mode 4 Article 3 Investment Plan 5 Article 4 Performance Covenants and
Compensation Arrangements 8 Article 5 Compay’s Business Management 9 Article 6
Non-competition and Affiliated Transaction 10 Article 7 Profit Sharing and Debts
Assumption 12 Article 8 Intellectual Property Rights 12 Article 9
Representations and Warranties 12 Article 10 Co-sale Right 14 Article 11 Notices
and Service 14 Article 12 Default and Liabilities for Default 15 Article 13
Change, Supplements and Termination 16 Article 14 Disputes Resolution 16 Article
15 Miscellaneous 16 Appendix 1: Letter of Covenants on Non-competition for
Management Shareholders of Huizhou Yipeng Energy Technology Co., Ltd. 18
Appendix 2: List of Key Management Personnel and Core Technical Personnel of
Huizhou Yipeng Energy Technology Co., Ltd. 20 Appendix 3: Notes on Controlling
and Joint-stock Companies and Affiliated Transaction of Huizhou Yipeng Energy
Technology Co., Ltd. 21 Appendix 4: List of Intellectual Property Rights of
Huizhou Yipeng Energy Technology Co., Ltd. 22 Appendix 5: 2016 Annual Financial
Report of Huizhou Yipeng Energy Technology Co.,Ltd. 23

 





 

 

 

Agreement for Equity Transfer and Capital Increase



The Agreement is made and entered into by and between the following parties:

 

Party A: Xiamen Jiupai Yuanjiang New Power Equity Investment Funds Partnership
(Limited Partnership)

Registration No.: ____________________

Domicile: ____________________

 

Party B: All Shareholders of Huizhou Yipeng Energy Technology Co., Ltd.

Shareholder 1: Huizhou Highpower Technology Co., Ltd.

Registration No.: 441300000177233

Domicile: Xinhu Industrial Development Zone, Maan Town, Huicheng District,
Huizhou

 

Shareholder 2: Shenzhen Jinpenglong Traffic Science & Technology Co., Ltd.

Registration No.: 440301104384936

Domicile: 6H18, East of 6F, Building 1, Shenhua Science & Technology Industrial
Park, Meihua Road, Futian District, Shenzhen (only for the office)

 

Shareholder 3: Beijing Defengjie Fuhua Venture Investment Funds Management
Center (Limited Partnership)

Registration No.: 110108018065690

Domicile: Room 37, 1F, Building 23, No.72, Qinghe 3 Street, Haidian District,
Beijing

 

Shareholder 4: Beijing Defengjie Longsheng Investment Funds Management Center
(Limited Partnership)

Registration No.: 91111083442800187

Domicile: 2056, 2F, No.5, Shangdi 5 Street, Haidian District, Beijing

 

Shareholder 5: Shu Jianqin

ID No.: ***

Domicile: Fangjiaju Street, Fangjiaju Town, Yingshan County, Hubei

 

Shareholder 6: Qu Jingdong

ID No.: ***

Domicile: Room 701, Unit 1, Building 18, Shangdi Shumacheng, Anningzhuang,
Haidian District, Beijing

 

Shareholder 7: He Ping

ID No.: ***

Domicile: Room 25, Unit 2, Building 15, No.A-8, Xinwai Street, Xicheng District,
Beijing

 

Party C: Huizhou Yipeng Energy Technology Co., Ltd.

Legal Representative: Pan Dangyu

Registration No.: ***

Domicile: (B1 Plant) No.1, Qunliao Road, Maan Town, Huicheng District, Huizhou

 



 1 

 

 



Interpretation and Definition

Unless otherwise indicated in the text hereof, the following terms shall have
the following meaning:

Agreement refers to the Agreement for Equity Transfer and Capital Increased
between Xiamen Jiupai Yuanjiang New Power Equity Investment Partnership (Limited
Partnership) and Huizhou Yipeng Energy Technology Co., Ltd. Subject Company
refers to Huizhou Yipeng Energy Technology Co., Ltd, that is, Party C to the
Agreement. Share Capital/Equity refers to the registered capital of Huizhou
Yipeng Energy Technology Co., Ltd, with RMB 1 for each share. Yuan refers to
RMB. Transfer refers to Party B’s transfer of 32,937,500 equity held in the
subject company to Party A in accordance with the Agreement, with a transfer
price of RMB 93,000,000 in total. Capital Increase refers to the capital
increase of RMB 60,000,000 by Party A to the subject company in accordance with
the Agreement, by virtue of which Party A obtains 21,250,000 equity in the
subject company. Investment refers to an investment of RMB 153,000,000 by virtue
of transfer part of equity held by Party B in the subject company to Party A and
the capital increase by Party A to the subject company in accordance with the
Agreement, as a result, the registered capital of the subject company is
increased to RMB 106,250,000, and Party A holds certain equity accounting for
51% of the total share capital of the subject company and thus becomes the
controlling shareholder of the subject company.    Investment Principal refers
to the investment payment made by Party A to Party B and Party C as the
consideration for the purpose of obtaining certain equity in the subject
company. Upon completion of this investment, for the purpose of obtaining 51%
equity in the subject company by virtue of transfer and capital increase, the
investment principal equal to RMB 153,000,000 has been paid by Party A. Original
Shareholder(s) refers to all shareholders of Huizhou Yipeng Energy Technology
Co., Ltd prior to the completion of this investment, that is, Party B to the
Agreement. Management Team refers to Party B2, Party B5 and Party B7. Investor
in the Previous Round refers to Party B1, Party B3, Party B4 and Party B6. Three
Parties refer to each civil subject mentioned herein, that is, Party A, Party B
and Party C Transitional Period refers to the period from the date of execution
hereof to the completion of procedures of registration of business change for
the equity transfer and capital increase in accordance with the Agreement.
Working Day(s) refers to the national legal working days. Disclosure refers to
the disclosure made by Party B and Party C prior to the investor’s investment
and in connection with this investment of Party A. Significantly  Adverse
Impacts refer to any of the following situations, changes or impacts in
connection with the Company, which independently or jointly with any other
situations, changes or impacts of the Company (a) cause or probably cause
significantly adverse impacts on the business or the Company’s assets,
liabilities (including but not limited to the contingent liabilities), operating
achievements or financial status, or (b) cause or probably cause significantly
adverse impacts on the Company’s qualifications required for the operation and
business in the existing manner.

 



 2 

 

 

Whereas,

1. Party C (the Subject Company) is a limited liability company incorporated and
legally existing on Jan.26, 2014 under the laws and regulations of the People’s
Republic of China, which specializes in R&D, production, sales and technical
service of lithium-ion power storage battery, lithium-ion power battery and
related accessories, with the registered address at (B1 Plant) No.1, Qunliao
Road, Maan Town, Huicheng District, Huizhou and Party B holds 100% equity in the
Subject Company; as of the date of execution hereof, the registered capital of
the Subject Company is RMB 85,000,000 and has been fully contributed.

 

2. Party A is an equity investment partnership incorporated and legally existing
under the laws and regulations of the People’s Republic of China and has the
intention of making an investment of RMB 153,000,000 to the Subject Company, in
which RMB 93,000,000 is used for the transfer of part of equity held by Party B
in the Subject Company and RMB 60,000,000 is used for the capital increased.
Upon completion of this investment, Party A shall hold 51% equity in the Subject
Company and become the controlling shareholder of the Subject Company.

 

3. Party B shall transfer the equity to Party A in the manner stipulated herein.
Upon completion of the transfer of part of equity held by Party B to Party A and
the capital increase, Party B shall hold 49% equity in the Subject Company.

Pursuant to the Company Law of the People’s Republic of China, Contract Law of
the People’s Republic of China and other current laws and regulations of China,
through friendly negotiation the three parties reach the following agreement on
the cooperation in this investment for the purpose of joint abidance.

 

Article 1 Investment Prerequisites

1.1 Through negotiation the parties acknowledge that only when the following
investment prerequisites are fully satisfied, shall Party A perform the capital
contribution obligations hereunder:

 

1.1.1 The parties agree and formally execute the Agreement, including the
execution of appendixes hereto;

 

1.1.2 This transaction has already obtained the consents and approvals from the
Governmental departments (if required), the Subject Company and other third
parties, including but not limited to the resolutions adopted by the Subject
Company’s Board of Directors and the General Meeting of Shareholders on the
equity transfer and capital increase hereunder, and the original shareholders of
Party B agree to waive the right of first refusal in and to the transfer of part
of equity by part of Party B’s shareholders to Party A hereunder and the capital
increase of the Subject Company by Party A hereunder.

 

1.1.3 The management team and Party C has already fully, truly and completely
disclosed in writing the Subject Company’s assets, liabilities, rights and
interests, external guarantee and other information in connection with the
Agreement;

 

1.1.4 Party C as the going concern entity has not performed any behavior in
violation of the laws and regulations;

 



 3 

 

 

1.1.5 During the transitional period, Party C shall maintain a normal and
constant operation condition and Party C’s key team and the nature, scope and
mode of operation will not be significantly changed; without the prior written
consent of Party A, neither Party B nor Party C may have the following behavior:

 

(1) To increase, reduce or transfer the Company’s assets and equity, or mortgage
or otherwise dispose the Company’s assets and equity (except for stipulated
herein);



 

(2) To take any action for the purpose of the Company’s merger, division,
suspension of business or other similar action;

 

(3) any capital transaction behavior (except for the capital transaction with
Party A);

 

(4) To borrow a loan from or provide loan guarantee to the civil subject;

 

(5) Significantly adverse impacts on the operation or financial status or any
kind of profit distribution;

 

(6) To sell, lease, transfer or generate the guaranteed real right (such as the
mortgage, pledge, retention or otherwise disposal) in and to any of the
Company’s properties with a value of more than RMB 100,000;

 

(7) To make any modifications to the Articles of Association of or any documents
having a binding on the Subject Company (except for required herein);

 

(8) To, except for the execution of contracts and agreements necessarily
required for the normal operation, make any agreements, contracts, arrangements
or transaction (regardless of having the legal effects) which may cause
significantly adverse impacts on the operation of the Subject Company, or,
without the written consent of Party A, to make modifications to any existing
contracts and agreements to which the Subject Company is a party;

 

(9) Any changes to the equity structure and shareholders of the Subject Company;

 

(10) Any changes to the members of the Board of Directors of the Subject Matter,
or changes to the terms of the labor contract signed by and between the Subject
Company and its employees (except for required herein).

  

1.2 Prior to the completion of business change for the transfer of (32,937,500)
equity and the capital increase (of 21,250,000 equity) by the Subject Company,
provided that any one of the conditions contained in Article 1.1 hereof are not
satisfied, Party A has the right to cease this transaction or unilaterally
rescind the Agreement by giving a written notice and request Party B and Party C
to immediately refund the investment principal (including the equity transfer
price and the capital increase payment) and the management team shall undertake
the joint and several warranty liabilities for Party C’s obligations to refund
the capital increase payment included in the investment principal.

 

Article 2 Pricing Mode

The parties agree to determine in the following manner the appraisal value and
investment price of the Subject Company to which this investment is made:

 

2.1 With respect to this investment, transaction appraisal value of 100% equity
in the Subject Company shall be RMB 240,000,000.

 

2.2 The transaction appraisal value of the Subject Company shall be RMB
240,000,000, the corresponding registered capital of the Subject Company shall
be RMB 85,000,000 and the transaction price of each RMB 1 registered capital
(that is, per share, the same below) shall be RMB 2.823529.

 







 4 

 

 

Article 3 Investment Plan

3.1 Based on the transaction price of RMB 2.823529/share for the equity in the
Subject Company as mentioned in Article 2.1 hereof, by making an investment of
RMB 93,000,000, Party A shall be transferred 32,937,500 equity held by part of
Party B’s original shareholders in the Subject Company. Each original
shareholder of Party B implementing the transfer hereunder shall be responsible
for the income tax and related taxes and fees arising from such equity transfer.
Prior to this transfer, the equity structure of the Subject Company sees the
following table:

Unit: Yuan

 

SN Name of Shareholder Mode of Investment Registered Capital Shareholding
Proportion 1 Huizhou Highpower Technology Co., Ltd. Monetary 30,090,000 35.40% 2
Shenzhen Jinpenglong Traffic Science & Technology Co., Ltd. Monetary 22,666,667
26.67% 3 Shu Jianqin Monetary 10,766,667 12.67% 4 Qu Jingdong Monetary 6,630,000
7.80% 5 He Ping Monetary 6,233,333 7.33% 6 Beijing Defengjie Fuhua Venture
Investment Funds Management Center (Limited Partnership) Monetary 5,780,000
6.80% 8 Beijing Defengjie Longsheng Investment Funds Management Center (Limited
Partnership) Monetary 2,833,333 3.33%   Total   85,000,000 100%

 

With respect to this transfer, the transfer of equity by each original
shareholder of Party B sees the following table:

Unit: Yuan

SN Name of Shareholder Equity Transferred Proportion of Transferred Equity
Accounting for RMB 85,000,000 of Registered Capital Amount Transferred 1 Huizhou
Highpower Technology Co., Ltd. 25,145,833 29.58% 71,000,000.00 2 Shenzhen
Jinpenglong Traffic Science & Technology Co., Ltd. 3,187,500 3.75% 9,000,000.00
3 Shu Jianqin 1,912,500 2.25% 5,400,000.00 5 He Ping 2,691,667 3.17%
7,600,000.00   Total 32,937,500 38.75% 93,000,000

 



 5 

 

 

After this equity transfer, the equity structure of the Subject Company sees the
following table:

Unit: Yuan

SN Name of Shareholder Mode of Investment Registered Capital Shareholding
Proportion 1 Xiamen Jiupai Yuanjiang New Power Equity Investment Funds
Partnership (Limited Partnership) (Party A) Monetary 32,937,500 38.75% 2 Huizhou
Highpower Technology Co., Ltd. Monetary 4,944,166 5.8166% 3 Shenzhen Jinpenglong
Traffic Science & Technology Co., Ltd. Monetary 19,479,167 22.9167% 4 Shu
Jianqin Monetary 8,854,167 10.4167% 5 Qu Jingdong Monetary 6,630,000 7.800% 6 He
Ping Monetary 3,541,667 4.1667% 7 Beijing Defengjie Fuhua Venture Investment
Funds Management Center (Limited Partnership) Monetary 5,780,000 6.800%  
Beijing Defengjie Longsheng Investment Funds Management Center (Limited
Partnership) Monetary 2,833,333 3.3333%   Total   85,000,000 100%

 

3.2 By virtue of making an investment of RMB 60,000,000 in cash to the Subject
Company as per the price of RMB2.823529/share, Party A shall obtain 21,250,000
equity in the Subject Company, thus the registered capital of the Subject
Company is increased from RMB 85,000,000 to RMB 106,250,000; after this capital
increase, the Subject Company may at an appropriate time and in the form of
resolutions adopted by the General Meeting of Shareholders increase its
registered capital to an appropriate scale in the manner of conversion of
capital funds to the share capital.

 

3.3 With respect to this investment, by virtue of transfer of part of the equity
and the capital increase, Party A makes an investment of RMB 153,000,000 and
obtains RMB54,187,500 of registered capital of the Subject Company, accounting
for 51% of RMB 106,250,000 of registered capital of the Subject Company after
the capital increase; after the transfer of RMB 32,937,500 of registered capital
by Party B, the remaining registered capital is RMB 52,062,500, accounting for
49% of the total share capital of the Subject Company after the capital
increase.

 

3.4 With respect to the capital increase of RMB 60,000,000 to the Subject
Company, RMB 21,250,000 is used as the newly increased registered capital and
the remaining RMB 38,750,000 is used as the capital funds of the Subject
Company.

 

3.5 After this equity transfer and capital increase, Party C’s equity structure
sees the following table:

Unit: Yuan

SN Name of Shareholder Mode of Investment Amount of Investment Subscribed
Shareholding Proportion Amount of Investment Made 1 Xiamen Jiupai Yuanjiang New
Power Equity Investment Funds Partnership (Limited Partnership) (Party A)
Monetary 54,187,500 51.00% 54,187,500 2 Shenzhen Jinpenglong Traffic Science &
Technology Co., Ltd. Monetary 19,479,167 18.333% 1,9479,167 3 Shu Jianqin
Monetary 8,854,167 8.333% 8,854,167 4 Qu Jingdong Monetary 6,630,000 6.24%
6,630,000 5 Beijing Defengjie Fuhua Venture Investment Funds Management Center
(Limited Partnership) Monetary 5,780,000 5.44% 5,780,000 6 Huizhou Highpower
Technology Co., Ltd. Monetary 4,944,166 4.654% 4,944,166 7 He Ping Monetary
3,541,667 3.333% 3,541,667 9 Beijing Defengjie Longsheng Investment Funds
Management Center (Limited Partnership) Monetary 2,833,333 2.667% 2,833,333  
Total   106,250,000 100% 106,250,000

 



 6 

 

 

3.6 Terms of payment for this investment made by Party A:

 

The Agreement shall become effective after signed. Prior to May 5, 2017
(including, the same below), Party A shall transfer a capital increase payment
of RMB 40,000,000 to the Subject Company’s enterprise account designated by
Party C; prior to May 15, Party A shall make the payment of the balance equal to
RMB 20,000,000. Where Party A fails to make the payment for capital increase at
the time stipulated herein, for each day of delay, Party A shall pay Party C
certain penalty as per 0.05%/day of each capital increase payment then payable.

 

Prior to Jun.30, 2017, Party A shall pay RMB 93,000,000 as this equity transfer
payment to 4 original shareholders of Party B who intend to implement this
transfer and directly transfer to the individual or company account registered
in the name of such 4 shareholders as designated by such 4 shareholders. Where
Party A fails to make the payment for equity transfer at the time stipulated
herein, for each day of delay, Party A shall pay the original shareholders of
Party B who intend to implement this transfer of equity certain penalty as per
0.05%/day of the transfer price. Provided that such equity transfer payment
payable by Party A fails to be available prior to Jul.31, 2017, it shall be
deemed as a fundamental default by Party A, and Party B may implement the terms
hereof.

 

Enterprise account designated by Party C is as follows:

Account name:

A/C No.:

Opening bank:

 

Enterprise account designated by Huizhou Highpower Technology Co., Ltd is as
follows:

Account name:

A/C No.:

Opening bank:

 

Enterprise account designated by Shenzhen Jinpenglong Traffic Science &
Technology Co., Ltd is as follows:

Account name:

A/C No.:

Opening bank:

 

Enterprise account designated by He Ping is as follows:

Account name:

A/C No.:

Opening bank:

 

Enterprise account designated by Shu Jianqin is as follows:

Account name:

A/C No.:

Opening bank:

 



 7 

 

 

Article 4 Party B and the management team covenant to, within 15 working days
after the 1st and 2nd payment for capital increase (a total of RMB 60,000,000)
by Party A is available, complete the procedures for registration of business
change of this investment (refers to the shareholding structure in which after
this investment Party A holds 20% equity in the Subject Company and Party B
holds 80% equity in Party C). In case Party B and the management team fail to
complete the procedures for business change on schedule, for each day of delay,
the management team shall pay Party A certain penalty as per 0.05%/day of the
capital increase payment (RMB 60,000,000) then made by Party A; if Party B and
the management team still fails to complete the corresponding business change
within 30 days after Party A completes the capital increase payment (RMB
60,000,000), it shall be deemed as the fundamental default by Party B, and Party
A may implement the related terms hereof.

 

Article 5 Party B and the management team simultaneously covenant to, within 15
working days after Party A’s third transfer price (that is, RMB 93,000,000) is
available, complete the procedures (including but not limited to the completion
of increase of Party C’s registered capital, adding Party A as the Company’s new
shareholder, and the registration or filing of changes to Articles of
Association of the Subject Company revised in accordance with the Agreement with
the administration for industry and commerce) of registration of business change
made after this investment (which refers to the shareholding structure in which
after this investment Party A holds 51% equity in the Subject Company and Party
B holds 449% equity in Party C). If Party B and the management team fail to
complete the procedures of business change on schedule, for each day of delay,
the management team shall pay Party A certain penalty as per 0.05%/day of the
transfer price (RMB 93,000,000) then paid by Party A; if Party B and the
management team fail to, within 30 days after Party A completes the payment of
this transfer price (RMB 93,000,000), complete the corresponding business
change, it shall be deemed as the fundamental default by Party B, and Party A
may implement related terms hereof.

 

The handling charges and expenses in connection with the aforesaid filing and
registration of business change shall be borne by the Subject Company.

 

5.1 Provided that the procedures of business change fails to be completed due to
the reasons of Party B or Party C or still fail to be completed beyond 30 days
(except for due to the reasons of het Government or the force majeure), Party A
has the right to unilaterally terminate the Agreement in writing, Party B and
Party C shall refund the investment made by Party A within 5 working days after
the termination hereof and refund the interests arising from the bank loan over
the same period as such payment. The management team shall undertake the joint
and several liabilities for Party C’s obligations contained in this article.

 

5.2 The capital increase payment in connection with this investment shall be
mainly used for Party C’s operation and development but may not be used for
non-operating expenditures or other operating expenditures irrelevant to the
prime business of the Subject Company.

 

5.3 Prior to the execution hereof, in case of conflicts between the documents
and/or agreements signed by and between Party B and Party C and the Agreement,
the Agreement shall prevail and each party has the obligation to revise its
respective documents or agreements signed to make conformity with the Agreement.
After the execution hereof, if the agreement signed by the parties is involved
in the matters stipulated herein, the Agreement shall prevail and the terms in
conflict with the Agreement shall be null and void.

 

Article 4 Performance Covenants and Compensation Arrangements

4.1 The management team covenants to Party A that it as the performance
covenanting party should achieve the following operating performance indicators
for the Subject Company during the performance covenant period (3 fiscal years
from 2017 to 2019): net profit of RMB 30,000,000 in 2017, RMB 40,000,000 in 2018
and RMB 51,600,000 in 2019. Performance appraisal indicators mentioned herein
refer to the net profit, which refer to the net profit of the Subject Company
with a deduction of non-recurring operating losses and profits.

 

4.2 It shall be determined whether the operating objective of the Subject
Company is achieved or not according to the following manners: Certain
accounting firm having securities qualifications and designed by the investor to
perform auditing on the operating and financial status of each year in the
performance covenant years of the Subject Company and issue the audit report as
the final basis. The audit costs of each year shall be borne by Party C.

 



 8 

 

 

4.3 During the performance covenant period (that is, from 2017 to 2019),
provided that the net profit achieved by the Subject Company in each year is
lower than the one covenanted in the current year as mentioned in Article 4.1
hereof, each party in the management team is obliged to compensate the Subject
Company or Party A, undertake joint and several liabilities to the performance
covenants and respectively compensate the Subject Company or Party A in 2017,
2018 and 2019.

 

The management team shall make the compensation in cash, with the specific
amount of compensation calculated as follows:

 

Cash compensable in the year =net profit accumulatively covenanted by the
Subject Company as of the end of the current period –net profit accumulatively
achieved by the Subject Company as of the end of the current period –cash
accumulatively compensated

 

The performance covenanting party shall compensate the Subject Company first by
the use of and to the extent of cash consideration gained from this transaction.
Where the cash compensation is insufficient, the equity held in the Subject
Company shall be used to compensate Party A for the deficiency, with the
calculation formula as follows:

 

Number of equity compensable by the performance covenanting party to Party A =
[(value (note: RMB 153,000,000) of equity held by Party A in the Subject Company
after this investment–number of equity (note: 54,187,500 equity) held by Party A
in the Subject Company *share price of the Subject Company adjusted in the
current year)]/share price of the Subject Company after the adjustment in the
current year-number of equity accumulatively compensated

 

In which: share price of the Subject Company after the adjustment in the current
year =share price (note: RMB 2.823529/share) of the Subject Company in this
transaction * (net profit accumulatively achieved by the Subject Company as of
the end of the current period +total amount of net profit covenanted in the
remaining performance covenant periods +amount of cash accumulatively
compensated) /total amount of net profit (note: RMB 121,600,000) covenanted by
the Subject Company over the performance profit period.

Where the Subject Company grants equity, converts or distributes the stocks and
dividends during the performance covenant period, the number of equity
compensable in the current year shall be accordingly adjusted.

 

4.4 Performance rewards: After the three-year performance covenant period
expires, provided that the net profit accumulatively achieved by the Subject
Company reaches the operating target, that is, the net profit accumulatively
achieved in such 3 years reaches RMB 152,000,000 and above, the parties agree to
allocate at one time 20% of the part exceeding the operating target as rewards
to the management team, however, to the extent of 10% of the total amount of
this investment. (The list of personnel to whom rewards are granted and rewards
proportion and implementation plan shall be proposed by the Board of Directors
of the Subject Company and reviewed by the General Meeting of Shareholders), The
specific amount of rewards is calculated as follows:

Amount of rewards = (net profit accumulatively achieved by the Subject Company
during the performance covenant period –RMB 152,000,000) *20%

 

4.5 Performance covenants compensation implementation: The parties agree that
the cash or equity compensation mentioned in this article shall be completed
within 1 month since the annual auditing report is issued during the performance
covenant period. Neither one of the performance covenanting party may delay,
obstruct or reject the aforesaid compensation for any reason and in any manner.
Party A may request the performance covenanting party to perform the aforesaid
obligations by giving a written notice.

 

4.6 The parties agree that during the performance covenant period and before the
compensation obligations (if any) are completed, without the written consent of
Party A, the management team may not in any way transfer any of its equity held
in the Subject Company to the other shareholders of the Subject Company or the
third parties other than the shareholders of the Subject Company.

 

Article 5 Company’s Business Management

5.1 The new Board of Directors of the Subject Company is consisted of 5
directors among whom 3 are recommended by Party A and 2 are recommended by Party
B. Each director has a term of office for 3 years. The Board Chairman shall be
served by the director recommended by Party A.

 

5.2 The new Board of Supervisors of the Subject Company is consisted of 3
supervisors among whom 1 is recommended by Party A, 1 is recommended by Party B
and 1 is served by the employee representative. The Chairman of the Board of
Supervisors shall be served by the supervisor recommended by Party A. Neither
the director, GM nor other senior management may serve as the supervisor at the
same time.

 



 9 

 

 

5.3 Company’s management:

 

5.3.1 The Board Chairman is the legal representative of the Subject Company;

 

5.3.2 The Board of Directors shall appoint the GM, Deputy GM and other senior
management mainly from the existing team of the Subject Company;

 

5.3.3 The CFO of the Subject Company shall be served by the personnel nominated
by Party A, who is responsible for the supervision and management of the Subject
Company’s financial seal, funds use, expenditures as well as the financial
budget and final accounts and approval. Party A shall be responsible for the
subsequent operating funds and financing of the Subject Company so as to meet
the Company’s operation and development.

 

5.4 Amendments to Articles of Association

 

5.4.1 Within 10 working days after Party C receives the initial investment in
connection with this investment, Party A and Party B shall convene the
shareholders’ meeting and board meeting and amend the existing Articles of
Association of the Subject Company in accordance with the terms and provisions
hereof.

 

5.4.2 Except for stipulated herein, the remaining contents of the new Articles
of Association of the Subject Company shall be amended in accordance with the
current Company Law; before the Agreement becomes effective, where, compared
with other shareholders, any original shareholder of Party B set any right of
first refusal on all or part of its equity held in the Subject Company in the
historical capital increase and reduction and equity transfer of the Subject
Company, the original shareholders of Party B unanimously agree to waive such
right and the corresponding terms of agreements previously signed shall be
annulled.

 

5.5 Operation planning

 

The management team covenants to, within 1 month since the execution hereof,
complete the three-year (2017-2019) operation development planning of the
Subject Company satisfactory to Party A, including but not limited to the 3-year
planning in the aspect of production capacity, markets, products, R&D,
management and personnel, and complete the feasible 2017 funds use plan and
production and operation plan of the Subject Company.

 

Article 6 Non-competition and Affiliated Transaction

6.1 The management team, Shenzhen Jinpenglong Traffic Science & Technology Co.,
Ltd and the shareholder taking up a position in the Subject Company covenant not
to actively resign from the Subject Company within 5 years since the effective
date hereof. Otherwise, the Breaching Party shall compensate Party A the
transfer price it has gained from this transfer of equity (except for the
resignation recognized by Party A in writing).

 

6.2 The management team covenants to issue the Letter of Covenants (specifically
subject to Appendix 1) including the following contents to Party A and Party C
on the date of execution hereof:

 

6.2.1 The management team covenants that during the period of employment by the
Subject Company, without the written consent of the General Meeting of the
Subject Company, it may not take up a position or a part-time job in any other
company or independently set up and operate other business enteritis (except for
such business entity not participating in the industry of the Subject Company
but making an investment of no more than RMB 5,000,000).

 

6.2.2 The management team covenants that during the period of holding equity in
the Subject Company and within 2 years after the equity in its possession are
transferred, it shall not in any way engage in the business that is in
competition with or may constitute competition with the business of the Subject
Company so as to prevent from the competition with the Subject Company.

 



 10 

 

 

6.2.3 The management team agrees that if it fails to honor the covenants
contained in the Letter of Covenants, thus causing damages to the interests of
the Subject Company, it shall undertake the corresponding compensation and legal
liabilities for the loss incurred thereby to the Subject Company.

 

6.3 The management team covenants that within 1 month since the execution
hereof, the Subject Company has already reached or is about to reach such formal
labor agreement, confidentiality and non-competition agreement (or the labor
agreement containing confidentiality and non-competition terms) with the key
management personnel and core technical personnel as are in compliance with the
laws and regulations and satisfactory to Party A; and after this investment, the
senior management team and core technical personnel of the

Subject Company will not resign at least within 5 years (except for due to the
reasons of the Government and force majeure and with the written consent of
Party A); otherwise, in case of losses to the Subject Company or the investor,
the management team shall undertake the compensation liabilities. List of key
management personnel and core technical personnel of the Subject Company sees
Appendix 2.

 

6.4 The management team confirms and covenants that as of the date of execution
hereof, affiliated transaction of the Subject Company sees Appendix 3 hereto.
Commercial terms on the aforesaid affiliated transaction shall be fair and just,
without prejudicing to the interests of the Subject Company or unreasonably
mitigating the burden of the Subject Company. After the Agreement is signed, the
Subject Company shall gradually reduce and even absolutely eliminate the
affiliated transaction and guarantee that with respect to the affiliated
transaction concluded, related parties shall execute related agreements as per
the market price and on the principles of fairness and justness so as to
identify the rights and obligations and perform the internal decision-making
procedures in accordance with the Articles of Association and the related
systems.

 

6.5 Since currently the battery management system supplier of the Subject
Company is Suzhou JK Energy Technology Co., Ltd (hereinafter referred to as
“Suzhou JK”) and part of original shareholders of Party B are the shareholders
of Suzhou JK, in order to prevent from the horizontal competition between Suzhou
JK and the Subject Company in the field of battery package business, Party C
covenants to sign the non-horizontal competition agreement with Suzhou JK,
specifying that Suzhou JK ma not engage in the battery package business and that
without the permission of Party A, Suzhou JK may not sell the battery management
system and other main products it has produced to the Subject Company
competitor, that is, CITIC GUOAN MGL Power Technology Co., Ltd and Weihong New
Power (Huzhou) Co., Ltd. Shareholder 2 of Party B supports and promotes Party A
to, if required at an appropriate time in the future, acquire Suzhou JK at the
price of not exceeding RMB 20,000,000 by Party A or the Subject Company.

 

6.5 Party B simultaneously covenants as follows:

 

6.5.1 It shall not occupy or use the properties of the Subject Company without
compensation. Otherwise, it shall pay the use consideration to the Subject
Company as per 120% of the market fair value (from the date of commence of
actual occupation and use of the properties of the Company to the date of
cessation of such occupation and use).

 

6.5.2 During the shareholding period, it shall not perform the affiliated
transaction behavior prejudicing the interests of the Subject Company.
Otherwise, it shall compensate the damages incurred thereby to the Subject
Company.

 

6.6 The parties unanimously agree that each party shall diligently and promptly
cease such behavior of horizontal competition, non-competition and affiliated
transaction behavior under the Company Law and the Articles of Association of
the Subject Company as are performed by the management shareholders and other
senior management of the Subject Company and promptly notify the other parties
of the aforesaid circumstances. With respect to the affiliated transaction that
is in compliance with the Articles of Association and has been passed by the
authorities of the Subject Company in the form of a resolution, the Subject
Company shall promptly notify the other parties to the Agreement of the pricing
and pricing basis; and the voting for affiliated transaction shall be subject to
the provisions of the Company Law and the Articles of Association on avoidance
system applicable to the affiliated shareholders and affiliated directors.

 



 11 

 

 

Article 7 Profit Sharing and Debts Assumption

7.1 The parties hereto agree that after becoming the registered shareholder of
the Subject Company, Party A has the right to share the profit undistributed and
incurred before it becomes the registered shareholder of the Subject Company in
proportion to the equity it holds in the Subject Company.

 

7.2 The parties hereto unanimously agree that the debts and liabilities that may
be assumed by the Subject Company as follows shall be independently undertaken
by the management team:

 

7.2.1 Party C’s debts and liabilities that have not been disclosed in writing by
Party C and the management team to Party A or haven not been recognized by Party
A;

 

7.2.2 Debts and liabilities arising from Party C’s non-standard operation
behavior performed or existing prior to the completion of this capital increase.

If the Subject Company has to passively undertake the aforesaid debts and
liabilities, within 5 working days after the actual occurrence of compensation
by the Subject Company, the management team shall compensate the Subject Company
in cash the same amount as the one compensated by the Subject Company.

 

Article 8 Intellectual Property Rights

8.1 The management team and Party C covenant and warrant that except for
otherwise stipulated herein, when and after the Agreement is signed, Party C
shall be the exclusive and legal owner of intellectual property rights and
license in and to the Company name, brand, trademark and patent, know-how and
various operating licenses. Intellectual property rights (see Appendix 4 hereto)
owned by the Subject Company shall be approved by or filed to the necessary
governmental departments and the legal action taken for the purpose of
protecting such intellectual property rights has been approved by or filed to
the governmental departments. The management team and Party C warrant to make
the payment on schedule and the continuity and validity of such rights. Where
the use right is not registered in the name of Party C, the management team and
Party C shall free of charge transfer to the name of Party C.

 

8.2 The management team and Party C covenant and warrant that during the
production and operation of the Subject Company, due to the process parameters
and technique generated from the OEM process, Party C’s own technical system
(including the file system) will be set up and formed and may be used only by
the OEM party under restricted license for the OEM for Party C, for which the
OEM plant shall perform the confidential obligations and undertake the
compensation liabilities for disclosure of secrets.

 

8.3 The management team and Party C covenant that the Subject Company shall be
the exclusive and legal owner of the subsequent development and application of
intellectual property rights entitled by Party C.

 

Article 9 Representations and Warranties

9.1 Each party hereto makes the following representations and warranties:

 

9.1.1 It (which refers to any party hereto, the same below) is the legal person
or natural person having absolute capacity for civil conduct;

 

9.1.2 It has already obtained or guarantees to obtain the authorizations or
approvals necessarily required for the execution hereof;

 

9.1.3 On the date of execution hereof, there does not exist any claims,
litigation, judicial proceedings and governmental investigations against each
party, which cause such party unable to complete the obligations hereunder and
is filed by, or in progress or may be in progress at the court or the
governmental agency;

 

9.1.4 Its execution and fulfillment hereof shall not contradict against the
contracts and agreements to which it is a party as signed with others or the
covenants and warranties it unilaterally makes (except for stipulated herein);

 

9.1.5 Its representations contained herein shall be true, accurate and complete;

 

 12 

 



 

9.1.6 It shall strictly observe and fulfill the matters stipulated herein and
warrant to perform confidential obligations for the information contained
herein.

 

9.2 The management team and Party C hereby make the following representations
and warranties to Party A:

 

9.2.1 The Subject Company is legally incorporated and legally existing;

 

9.2.2 The management team and the investor in the previous round covenant to
legally hold 100% equity in the Subject Company. Such equity have no defects, on
which no mortgage, pledge or the third party interests are imposed;

 

9.2.3 The Subject Company has no undisclosed liabilities (which refer to those
liabilities unfound in the due diligence of this investment), contingent
liabilities (including but not limited to the warranty guarantee etc.),
significant litigation, tax risks and administrative punishments;

 

9.2.4 Assets and intellectual property rights owned by the Subject Company are
legal and valid and have clear ownership, without any mortgage, guarantee,
pledge, retention, sealing, the third party rights and any other defects in law
and in fact; otherwise, Party A has the right to deduct from the investment as
per the appraisal value or directly recover against the management team;

 

9.3.6 Documents and materials (including the financial data, in which 2016
annual financial report sees Appendix 5) provided by the management team and
Party C are true, accurate and complete;

 

9.3.7 If, due to the remuneration, benefits and social insurance issues
(regardless of such issues have been disclosed) incurred prior to this capital
increase in connection with Party C’s employees, the Subject Company has to
undertake the legal liabilities (including but not limited to the supplemental
payment and the assumption of fine), the management team shall be fully liable,
make full compensation and indemnification to the Subject Company within 10
working days after the Subject Company assumes the liabilities and guarantee to
hold Party A harmless from any of such liabilities and losses;

 

9.3.8 The management team has already promptly notified Party A of the
significant matters or the items probably resulting in potential significant
risks or debts to Party A, including the legal litigation, assets and business
acquisition and other possible debts to be dealt by or in connection with Party
C;

 

9.3.9 The management team shall transfer the assets which it is entitled to the
ownership of but is in fact owned by the Company to the name of the Subject
Company and deal with the corresponding legal procedures so as to guarantee that
the Subject Company’s operating assets are independent and complete and meet the
IPO and listing requirements;

 

9.3.10 The management team covenants that except for the disclosures made in the
appendix hereto, the Subject Company has not made an investment in any other
joint-stock and controlling subsidiaries or, directly or indirectly, own or
control any rights and interests in and to any other companies, partnership,
trust, joint venture, association or other entities;

 

9.3.11 Upon completion of this investment, the Subject Company always has the
rights, qualifications and capacity to, directly or through the subsidiaries,
branches and affiliates, carry out the business activities described in the
Company’s business scope;

 

9.3.12 Upon completion of this investment, it shall take an advantage of its
position to infringe up the rights and interests of the Subject Company or other
parties;

 

9.3.13 The original shareholders in the management team as the persons acting in
concert shall undertake common liabilities for the provisions, liabilities and
default hereunder;

 

9.3.14 As of Mar.31, 2017, with respect to the accounts receivable by the
Subject Company, the accounts receivable from King Long United Auto Industry
(Suzhou) Co., Ltd (hereinafter referred to as “Suzhou King Long”) shall be RMB
23,318,000. The management team covenants that as of Dec.31, 2017, 80% of the
aforesaid accounts receivable from Suzhou King Long or the corresponding returns
shall be recovered.

 

9.3.15 The management team covenants and warrants that without the consent of
Party A, within 36 months upon completion of this investment and/or before the
compensation obligations (if any) are completed, it shall not conclude a
transaction about the equity it holds in the Subject Company, or impose
mortgage, pledge, guarantee and other encumbrances on the equity it holds in the
Subject Company or cause its equity in the Subject Company to be closed, frozen
or involved in other third party rights and any other encumbrances in law and in
fact.

 



 13 

 

 

Article 10 Co-sale Right

10.1 Specific to each party hereto, provided that certain A-share listed company
in the country (“Transferee”) as the acquirer sends a notice to any party
(“Transferor”) hereto, specifying its intention to purchase the equity or equity
held by such party in the Subject Company, the parties (hereinafter referred to
as “Co-sale Right Shareholders”) other than such party that has received such
notice have the right but no obligations to request the Transferee to purchase
certain proportion of equity (hereinafter referred to as “Co-sale Right”) from
the Co-sale Right Shareholders according to the conditions and price specified
in the notice of transfer. Such proportion is calculated according to the
following formula: S=P*A/B, in which S refers to the proportion of equity
available for sales by the Co-sale Right Shareholders, P refers to the total
number of equity and/or equity to be transferred, A represents e shareholding
proportion of the Co-sale Right Shareholders and B refers to a sum of
shareholding proportion of the Transferor and the Co-sale Right Shareholders.
However, during the performance covenant period, the management team shall to be
entitled to the rights mentioned in this article.

 

10.2 The Transferor shall notify the other shareholders (hereinafter referred to
as “Transfer Notice”) in writing of the sales of such equity, specifying (a)
name of the Transferor and the Transferee, (b) total number of equity and/or
equity to be transferred, (c) transfer price of the equity to be sold and (d)
other terms and conditions on the equity to be sold.

 

10.3 Provided that the Co-sale Right Shareholders decide to exercise their
co-sale right, within 20 working days after the Transferor sends a notice of
sales, it shall give a written notice, specifying the proportion of equity
involved in the exercise of co-sale right. Provided that the Co-sale Right
Shareholders fail to issue the written notice of exercise of the co-sale right
during the aforesaid period, it is deemed as a waiver of such right.

 

10.4 If the Co-sale Right Shareholders decide to exercise the co-sale right, the
Transferor shall take action to assist in the realization of co-sale right,
including the corresponding reduction of their respective co-sale right
proportion.

 

10.5 If the Co-sale Right Shareholders have already appropriately exercised the
co-sale right, and if the Transferee fails to purchase related equity from the
Co-sale Right Shareholders, the Transferor shall not transfer such equity.
Provided that the Transfer transfers the aforesaid equity without the written
consent of the Co-sale Right Shareholders, such transfer shall be null and void.
The Co-sale Right Shareholders have the right but no obligations to request the
Transferor to acquire its equity and/or equity held in the Subject Company at
the transfer price. Within 20 days upon receipt of the request from the Co-sale
Right Shareholders, the Transferor shall complete such acquisition.

 

Article 11 Notices and Service

11.1 Notices or other communications hereunder shall be in writing and served or
sent to the contact address, fax or E-mail provided as follows by each party
hereto:

For Party A,

Add:

Tel.:

E-mail: [      ]

 



 14 

 

 

For Party B (commonly used contact methods for natural-person shareholders):

Add.: B1 Plant, No.1, Qunliao Road, Maan Town, Huicheng District, Huizhou

Tel.: 0752-5807018

E-mail: [      ]

 

For Shareholder 1

Contact methods:

 

For Shareholder 2

Contact methods:

 

For Shareholder 3

Contact methods:

 

For Shareholder 4

Contact methods:

 

For Party C

Add.:

Tel.:

E-mail: [      ]

 

11.2 If the contact information of either party hereto as provided in Article
10.1 hereof is changed, such party shall give a 7-day prior written notice to
the other parties to update its designated contact address, fax and E-mail.
During the term hereof, if, due to the changes to laws, regulations and policies
or either party’s losing of its qualifications and/or abilities required for the
fulfillment hereof, which affect the fulfillment hereof, such party shall be
obliged to notify the other party within a reasonable period.

 

11.3 Notices, demands or other written documents sent by either party to the
other parties according to the address, fax or E-mail contained herein shall be
deemed as having been served at the following time: (1) at the time of being
actually delivered to the aforesaid address, if sent by hand delivery; (2) on
the 3rd day after deposited to the post office, if sent by express mail; or the
7th day after deposited to the post office, if sent by ordinary mail; (3) after
2 hours upon successful transmission by fax or E-mail, if sent by fax or E-mail.

 

Article 12 Default and Liabilities for Default

12.1 After the Agreement becomes effective, each party shall fully,
appropriately and promptly perform its obligations and provisions hereof. If
either party hereto makes a default of any provisions hereof, it shall
constitute a default of the Contract.

 

12.2 The parties hereto agree that except for otherwise stipulated in the other
terms hereof, if either party makes a default hereof, the Breaching Party shall
rapidly give a correction. Provided that the Breaching Party still fails to give
a correction within 30 days after receipt of the written warning from the
Non-breaching Party, such Breaching Party shall pay the Non-breaching Party 5%
of the total investment (RMB 153,000,000) as the penalty. If Party C is involved
in the default hereof, Party B shall undertake the joint and several liabilities
for the default of Party C.

 

12.3 The payment of penalty shall not affect the right entitled by the
Non-breaching Party to request the Breaching Party to continuously perform or
terminate the Agreement.

 



 15 

 

 

Article 13 Change, Supplements and Termination

13.1 With respect to any modification and supplement to the terms hereof, the
parties hereto shall separately discuss and sign a supplementary agreement. In
such case, such modification and supplement shall be valid.

 

13.2 Under the following circumstances, the Agreement shall be terminated:

 

13.2.1 Upon agreement by the parties through negotiation;

 

13.2.2 Due to the force majeure, it becomes impossible to fulfill the Agreement.

 

13.3 Provided that either Party B or Party C makes a serious default hereof and
fails to give a correction within 30 days or performs the default behavior
accumulatively for 3 times or above, Party A has the right to unilaterally
terminate the Agreement; provided that Party A makes a serious default hereof
and fails to give a correction within 30 days or performs the default behavior
accumulatively for 3 times or above, Party B has the right to unilaterally
terminate the Agreement.

 

13.4 In case of termination hereof, Party B and Party C shall refund the payment
made by Party A within 3 days thereafter. In case of no refundment beyond the
prescribed period, for each day of delay, Party B and Party C shall respectively
pay Party A 0.05% of the overdue payment as the penalty.

 

13.5 The party who proposes to terminate the Agreement shall give a written
notice. Termination hereof shall become effective since the date on which such
notice is served.

 

13.6 Termination hereof shall not affect the right entitled by the Non-breaching
Party to request the Breaching Party for the payment of penalty and the
compensation of losses.

 

13.7 Unless the parties hereto reach a consensus and conclude a written
agreement, neither party may assign the Agreement or all or part of the rights
and obligations hereunder.

 

Article 14 Disputes Resolution



14.1 Effects, interpretation and performance hereof shall be governed by the
laws of the People’s Republic of China.

 

14.2 Any disputes arising from or in connection with the Agreement shall be
first resolved by the parties through friendly negotiation; in case an agreement
fails to be reached, each party hereto may file a lawsuit to the people’s court
at the place of execution hereof.

 

14.3 During the disputes resolution through litigation, except for the disputed
matters, the Agreement shall remain valid in any other aspects. Except for the
obligations involved in the disputed matters, each party shall continuously
perform its other obligations hereunder and exercise its other rights hereunder.

 

Article 15 Miscellaneous



15.1 The Agreement shall become effective after signed and stamped with official
seal by the legal representative or executor or authorized representative of
Party A and Party C and signed and sealed by the original shareholders of Party
B.

 

15.2 Even if part of the terms or contents hereof is held to be invalid or null
and void, effects of the other terms shall not be thus affected.

 

15.3 Appendix hereto shall be a part of and have the same legal effects as the
Agreement.

 

15.4 With respect to those matters uncovered herein, the parties hereto may
separately sign a supplementary document. Such supplementary document shall be
an integral part of and have the same legal effects as the Agreement.

 

15.5 The Agreement shall be written in Chinese and made into 12 copies. One copy
is respectively held by each party and the remaining 2 copies shall be kept by
the Subject Company to deal with related matters. Each copy shall have the same
legal effects.

 

15.5 The Agreement is signed on Apr.19, 2017 in Xiamen, Fujian.

 

(Below is intentionally left blank and a signature page hereof)

 

 16 

 

 

Below is intentionally left blank and a signature page of the Agreement for
Equity Transfer and Capital Increased between Xiamen Jiupai Yuanjiang New Power
Equity Investment Funds Partnership (Limited Partnership) and Huizhou Yipeng
Energy Technology Co., Ltd.

 

Signed by the Parties:

 

Party A: Xiamen Jiupai Yuanjiang New Power Equity Investment Funds Partnership
(Limited Partnership) (Seal)

Executive Partner/Authorized Representative (Signature):

 

Party B: All Shareholders of Huizhou Yipeng Energy Technology Co., Ltd

Shareholder 1: Huizhou Highpower Technology Co., Ltd. (Seal)

Legal Representative/Authorized Representative (Signature):

 

Shareholder 2: Shenzhen Jinpenglong Traffic Science & Technology Co., Ltd.
(Seal)

Executive Partner/Authorized Representative (Signature):

 

Shareholder 3: Beijing Defengjie Fuhua Venture Investment Funds Management
Center (Limited Partnership) (Seal)

Executive Partner/Authorized Representative (Signature):

 

Shareholder 4: Beijing Defengjie Longsheng Investment Funds Management Center
(Limited Partnership) (Seal)

Executive Partner/Authorized Representative (Signature):

 

Shareholder 5: Shu Jianqin

Signature:

ID No.: ***

 

Shareholder 6: Qu Jingdong

Signature:

ID No.: ***

 

Shareholder 7: He Ping

Signature:

ID No.: ***

 

Party C: Huizhou Yipeng Energy Technology Co., Ltd. (Seal)

Legal Representative/Authorized Representative (Signature)

 



 17 

 



 



Appendix 1

Letter of Covenants on Non-competition for Management Shareholders of Huizhou
Yipeng Energy Technology Co., Ltd.

 

I. Individual Information

I,_____ , ID No.:_____ , tel.:_____ , add.:_____ , am working for Huizhou Yipeng
Energy Technology Co., Ltd. as _____.

As of this day (that is, the date of execution of this Letter of Covenant), my
equity held and my position taken in any enterprise and profit organization
other than Huizhou Yipeng Energy Technology Co., Ltd (hereinafter referred to as
“Company”) see the following table:

 

Name of Company/Organization Horizontal Competition with the Company Post Equity
Hold (RMB 10,000) Shareholding Proportion (%) Related Plan N/A N/A N/A N/A N/A
N/A

 

II. Covenants

In consideration of the capital increase (hereinafter referred to as “Capital
Increase”) implemented by Xiamen Jiupai Yuanjiang New Power Equity Investment
Partnership (Limited Partnership) (hereinafter referred to as “Jiupai Yuanjiang
Funds”) to the Company in Apr. 2017, after this Capital Increase, Jiupai
Yuanjiang Funds will be in a controlling position in the Company. In order to
promote the cooperation between the parties mentioned above and smoothly
implement this Capital Increase, as the Company’s management shareholder, I make
the following covenants to the new General Meeting of Shareholders (hereinafter
referred to as “New General Meeting of Shareholders”) of the Company receiving
the Capital Increase from Jiupai Yuanjing Funds.

 

1. I have already faithfully notified my position taken and my equity held in
any units other than the Company and the related plan as of this day, without
any concealing.

 

2. Since the date of execution of this Letter of Covenant, during the employment
by the Company, I will strictly observe this Letter of Covenants and the
Company’s regulations, keep confidential the Company’s trade secrets (which
refers to the resolutions adopted by the Company’s General Meeting of
Shareholders, Board of Directors, Board of Supervisors, CEO Office and various
decision-making authorities of the Company, contracts signed by and between the
Company and its directors, management, employees and by and between the Company
and other external legal persons and natural persons as well as the Company’s
statistical and analysis data and reports, including but not limited to the
purchase, technology, R&D, production, quality, sales, markets, channels, major
plan, investment and financing and other core information) and not to make a
disclosure to the persons other than the Company, Jiupai Yuanjiang Funds and the
competent departments and business cooperation units directly involved in or in
connection with the aforesaid information and the officers thereof.

 

3. I also covenant that currently I (have already signed or not signed) with the
Company the Non-competition Agreement; if I have not signed with the Company the
Non-competition Agreement, after the new shareholders’ meeting is convened, I
will sign the Non-competition Agreement with the Company.

 

4. Except for the circumstances mentioned in Article 1 hereof (including the
changes arising from the contents contained in the preceding paragraph), since
the effective date of this Letter of Covenant, without the written consent of
new shareholders, during the employment by the Subject Company, I will not take
up a position or a part-time job in any other companies or independently set up
and operate other business entities (except for such business entity not
participating in the industry of the Subject Company but making an investment of
no more than RMB 5,000,000).

 



 18 

 

 

III. Special Covenants

With respect to the following 3 circumstances, I have undergone the
circumstances mentioned in the following and separately and solemnly covenant on
the contents contained therein.

1. I (am or am not) taking up a position or hold equity in other enterprises
that are in horizontal competition with the Company and my direct relatives and
I will not make an investment (except for the purchase and sales of financial
products in any public transaction market) in other enterprises or engage in the
business that is in competition with or may constitute competition with the
Company.

 

2. I, , am holding equity (excluding the financial products purchased in the
public transaction market) in the following companies in the same industry and I
will dispose such equity as follows prior to MM/DD/YY and hereby make the
following covenants:

 

Name of Company/Organization Equity Held (RMB 10,000) Shareholding Proportion
(%) Disposal Scheme Non-competition Covenants N/A N/A N/A N/A N/A

 

3. I, , am taking up a post in the unit (see the following table) in the same
industry and I will resign from the post listed in the following table prior to
MM/DD/YY and hereby make the following covenants:

 

Name of Company/Organization Post Non-competition Covenants N/A N/A N/A

 

IV. Effectiveness and Revocation

1. Effectiveness

 

This Letter of Covenants will automatically become effective after it is signed
and the new shareholders’ meeting is convened.

 

2. Invalidity

 

Under any one of the following circumstances, this Letter of Covenants will
automatically become invalid:

When the Agreement for Equity Transfer and Capital Increase between Xiamen
Jiupai Yuanjiang New Power Equity Investment Partnership (Limited Partnership)
and Huizhou Yipeng Energy Technology Co., Ltd is terminated;

 

Jiupai Yuanjiang Funds will not be the largest shareholder of the Subject
Company.

 

If I fail to honor the aforesaid covenants, I will undertake the compensation
liabilities for the actual loss incurred thereby to the Company and the revenue
I gained from the violation of the aforesaid covenants will be owned by the
Company; if I fail to honor the aforesaid covenants, thus causing a violation of
the current laws and regulations, the Subject Company may reserve the right to
file a lawsuit.

 

Hereby covenanted.

 

This Letter of Covenants is made into triplicate. The Company, Jiupai Yuanjiang
Funds and I will respectively hold one copy.

 

Covenantor (Signature):

ID No.:

___, 2017

 



 19 

 

 

Appendix 2

List of Key Management Personnel and Core Technical Personnel of Huizhou Yipeng
Energy Technology Co., Ltd.

 

SN Name Gender ID No. Post Shareholding Proportion (%) 1 Yu Hongzhong male
110108196807313710 GM 16.60% 2 Shu Jianqin male 421124198208230537 Deputy GM
8.33% 3 He Ping male 11010819561202493 Deputy GM 3.33% 4 Yu Xinjun male
150204196807261815 Deputy GM 0.42% 5 Tong Jian male 520113197611210818 Technical
Director 0.38% 6 Liu Bin male 511202197603074874 Purchase Director 0.64% 7 Li
Jianbo male 33100319870917187 Product Manager 0.30%

 



 

Seal:

Date:



 

 

 20 

 

 

Appendix 3

Notes on Controlling and Joint-stock Companies and Affiliated Transaction of
Huizhou Yipeng Energy Technology Co., Ltd.

 

I. Detailed Information about Yipeng Energy’s Controlling Subsidiaries and
Joint-stock Companies

 

II. Yipeng Energy’s Affiliates

(including the profile of such affiliate, notes on affiliation, 2015-2016
affiliated transaction amount, products, quantity, average market price,
contracts execution and fulfillment and receivables and payables and the
covenants not to contradict against the principle of market fairness)

 



Seal:

Date:

 

 

 21 

 

 

Appendix 4

List of Intellectual Property Rights of Huizhou Yipeng Energy Technology Co.,
Ltd.

 



 

Seal:

Date:

 

 

 22 

 

 

Appendix 5

2016 Annual Financial Report of Huizhou Yipeng Energy Technology Co., Ltd.

 

 

Seal:

Date:

 

 



23 



 

 

